DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Amendment
This Office action is responsive to Applicant’s AMENDMENT AND REPLY, filed October 22, 2021.
Response to Arguments
In view of Applicant’s amendment to the title of the invention (AMENDMENT, page 2), the objection to the title as set forth in the prior Office action dated August 16, 2021, item no. 3, is withdrawn.
In view of the cancellation of claim 39 (AMENDMENT, page 11), the objection of claim 39 as set forth in the prior Office action, item no. 4, is withdrawn.
Applicant’s arguments, see AMENDMENT, page 11, with respect to the claim rejections under 35 U.S.C. 102(a)(1) and 103 as set forth in the prior Office action, item nos. 7 and 10-16 have been fully considered and are persuasive.  The rejections of the claims have been withdrawn. 
Allowable Subject Matter
Claims 1-38, 40 and 41 are allowed.
The following is an examiner’s statement of reasons for allowance: 
 	Regarding claim 1, the cited prior art fails to disclose or suggest Applicant’s information processing apparatus comprising a processor that performs:

 	- making a second judgment on whether or not switching to a machine-independent print control method is necessary, with reference to the first judgment; and
	- when switching to a machine-independent print control method is necessary, performing: switching to the machine-independent print control method; generating a first print job by the machine-independent print control method; and transmitting the first print job to the specified printing apparatus.
 	Claims 2-20 depend from claim 1.
 	Regarding claim 21, the cited prior art fails to disclose or suggest Applicant’s print server configured to receive a first print job from one or more information processing apparatuses and transfer the first print job to a printing apparatus specified for printing, the print server comprising a processor that performs:
	- after a user starts to configured settings for printing, making a first judgment on whether or not the specified printing apparatus is a printer model supported by print setting software installed on the information processing apparatus;
 	- making a second judgment on whether or not switching to a machine-independent print control method is necessary, with reference to the first judgment; and
	- when switching to a machine-independent print control method is necessary, performing: switching to the machine-independent print control method; generating a second print job by the machine-independent print control method; and transmitting the second print job to the specified printing apparatus. 
 	Claims 22-38 depend from claim 21.
 	Claims 40 and 41, drawn to a non-transitory computer-readable recording medium storing a program for a computer of an information processing apparatus and a print server, respectively, similarly recite the allowable subject matter of apparatus claims 1 and 21, respectively.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Any inquiry concerning this communication or earlier communications from the examiner should be directed to THOMAS D LEE whose telephone number is (571)272-7436. The examiner can normally be reached Mon-Fri 8AM-5:30PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Benny Tieu can be reached on 571-272-7490. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/THOMAS D LEE/Primary Examiner, Art Unit 2677